January 27, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                           LUC J. MESSIER, Appellant

NO. 14-13-00572-CV                          V.

                  KATY SHUK CHI LAU MESSIER, Appellee
                    ________________________________

       This cause, an appeal from the trial court’s order in favor of appellee, Katy
Shuk Chi Lau Messier, signed March 25, 2013, was heard on the transcript of the
record. We have inspected the record and find error in the order. We therefore
REFORM the order of the court below as follows: the portions of the trial court’s
order that purport to clarify the divorce decree and hold Luc breached his fiduciary
duty to Katy are vacated, and those causes of action are dismissed; the amount
awarded as attorney’s fees and costs is modified by subtracting $27,090.76 from
the total amount awarded; and the trial court’s award of appellate fees is modified
to make such fees contingent on Katy’s success on appeal and to clarify that
payment of the fees is not due and interest on the fees does not begin to accrue
until the appellate court issues its judgment. We affirm the remainder of the trial
court’s order.

     We order the trial court’s order AFFIRMED except as modified in this
judgment.

      We order each party to pay their own costs incurred in this appeal.

      We further order this decision certified below for observance.